By the Court,

Savage,'C. J.
Upon strict rules of grammatical construction, the bond is defective; but by transposing one line in the condition, so as to read the words italicised after the word appellant, the bond becomes perfect. In the construction of a written instrument, the whole is to be taken together, and effect given to the intent of the parties, if that can be discovered from the general scope and tenor of *29the instrument. Enough is contained in the .condition of this bond, literally to comply with the requirements of the statute, if the sentences had been properly distributed. The court,, therefore, are disposed to consider the bond as good, and direct an alternative mandamus to issue.
Motion granted.